ORDER
JOSEPH A. PANEPINTO of JERSEY CITY, who was admitted to the bar of this State in 1970, having pleaded guilty to a federal information charging him with a felony, conspiracy to defraud a financial institution, in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOSEPH A. PANEPINTO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSEPH A. PANEPINTO be restrained and enjoined from practicing law during the period of his suspension; and it is further
*432ORDERED that JOSEPH A. PANEPINTO comply with Rule 1:20-20 dealing with suspended attorneys.